The defendant's petition for certification to appeal from the Appellate Court, 185 Conn.App. 308, 197 A.3d 393 (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly determine that a police canine sniff that took place outside of the defendant's motel room was not a search that violated the defendant's rights under article first, § 7, of the Connecticut constitution?"2. Did the Appellate Court properly conclude that the visual sweep of the defendant's motel room was justified by exigent circumstances?"